DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 05/31/2022. Claims 1-2 and 4-21 are considered in this office action. Claims 1, 7-8, 10, and 16-18 have been amended. Claim 3 has been cancelled. Claim 21 has been withdrawn. Claims 1-2 and 4-20 are pending examination. The objection to claim 18 has been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Julian does not disclose or reasonably suggest determining “the number of times the driving behavior occurred in the predetermined duration of time relative to a threshold number of times within the predetermined duration of time”

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that cited reference Julian does not disclose or reasonably suggest determining “the number of times the driving behavior occurred in the predetermined duration of time relative to a threshold number of times within the predetermined duration of time”, Examiner respectfully disagrees. Cited reference Julian teaches monitoring a driver behavior includes collecting measurements relating to the movements of the vehicle, and a classification of a driving behavior is based on one or more measurements determined at a first inference engine connected to a vision sensor (Julian, Par. [0043] lines 1-3 and Par. [0044] lines 2-6). These measurements are then transmitted from the first inference engine to a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine) (Julian, Par. [0044] lines 8-14). A driver behavior is monitored and/or graded repeatedly over time (Julian, Par. [0083] lines 1-2), where the driver monitoring system accumulates a number of events and uses these events as the basis for determining a grade for the driver (i.e., measures the number of times an event (driving behavior) occurs over a period of time and uses that to determine a grade for the driver) (Julian (Par. [0086] lines 1-4). The driver monitoring system notes if the expected assessment score, which is based on negative points for infractions and accidents (i.e., number of times a negative driving behavior occurred), goes below a given threshold (Julian, Par. [0116] lines 1-6). In other words, cited reference Julian teaches a driver monitoring system that collects sensor measurements relating to driving behaviors over a period of time, classifies the measurements into different driving behaviors, accumulates the number of times those driving behaviors occurred and determines a grade for the driver based on the accumulation, and determines if the number of times a negative driving behavior occurs goes above a threshold resulting in the driver assessment score to go below a given threshold. Therefore, Examiner maintains that cited reference Julian teaches the above stated limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0261990 A1) in view of Julian et al. (US 2017/0200061 A1), in view of Ross et al. (US 2018/0141564 A1), and further in view of Sloop et al. (US 2014/0225750 A1).
Regarding claim 1, Lei teaches “A computing platform (Par. [0020] lines 1-5 teaches electronic components of a vehicle including an on-board computing platform) comprising: at least one processor (Par. [0025] lines 1-2 teaches the on-board computing platform includes a processor); a communication interface communicatively coupled to the at least one processor (Fig. 2 shows an on-board communications platform 202 (communication interface) coupled via a data bus to the on-board computing platform (processor)); and memory storing computer-readable instructions (Par. [0026] lines 1-4 teaches a memory and storage on which computer-readable instructions are embedded) that, when executed by the at least one processor, cause the computing platform to: receive, from a system in a first vehicle, driving data associated with the first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the sensors and/or ECUs); determine a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generate, based on the ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions; and Par. [0033] lines 8-9 and 13-14 teaches the risk index may be any suitable range of values and the risk category may be graduated in any suitable manner); responsive to generating the output of safe, generate, based on the determined ride performance characteristic, a first instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-17 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518); the second vehicle being the autonomous vehicle (Fig. 1 shows vehicle 106 transmitting risk data 108 (which includes vehicle dynamics data (Par. [0017] lines 1-2)) to vehicle 100 (which can be autonomous (Par. [0015] lines 7-8)); and modify at least one operational instruction associated with the second vehicle based on the one of the first instruction of the second instruction (Par. [0037] lines 4-15 teaches the action generator of the autonomous vehicle (second vehicle) generating an action for the vehicle to reduce the risk index, for example by requesting the adaptive cruise control to increase the gap distance between the vehicle and a nearby vehicle (modifying an operational instruction of the vehicle))”, however Lei does not explicitly teach “identify a driving behavior within the driving data; identify a number of times the driving behavior occurred in a predetermined duration of time”; determining a ride performance characteristic “based on a plurality of machine learning datasets, the number of times the driving behavior occurred in the predetermined duration of time relative to a threshold number of times within the predetermined duration of time, the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time”; “transmit the first instruction or the second instruction to a second vehicle”; and having the second vehicle operational instruction be modified based on the “transmitted instruction”.
	From the same field of endeavor, Julian teaches “identify a driving behavior within the driving data (Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data); identify a number of times the driving behavior occurred in a predetermined duration of time (Par. [0083] lines 1-2 and 17-19 teaches monitoring and/or grading driver behavior repeatedly over time with the driver’s grade being calculated per time period (in a predetermined duration of time); and Par. [0086] lines 1-4 teaches the driver monitoring system, in addition to averaging, accumulates (identifies) a number of events (occurrences of driving behavior))”; and determining a ride performance characteristic “based on a plurality of machine learning datasets, the number of times the driving behavior occurred in the predetermined duration of time (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort); Par. [0083] lines 1-2 teaches a driver behavior is monitored and/or graded repeatedly over time; Par. [0086] lines 1-4 teaches the driver monitoring system accumulates a number of events and uses these events as the basis for determining a grade (ride performance characteristic) for the driver (i.e., measures the number of times an event (driving behavior) occurs over a period of time and uses that to determine a grade for the driver)) relative to a threshold number of times within the predetermined duration of time (Par. [0116] lines 1-7 teaches the driver monitoring system notes if the expected score goes below a threshold based on negative points (number of times a negative driving behavior occurred) for infractions and accidents)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Julian to have the computing platform taught by Lei identify driving characteristics from the driving data, determine the number of occurrences of the driving behavior over a time period, and determine the ride performance characteristic based on machine learning datasets with the number of occurrences of the driving behavior over the time period relative to a threshold as taught by Julian.
	The motivation for doing so would be to improve existing ways of enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei and Julian above does not explicitly teach “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time”; “transmit the first instruction or the second instruction to a second vehicle”; and having the second vehicle operational instruction be modified based on the “transmitted” instruction.
	From the same field of endeavor, Ross teaches “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data (Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle), and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness), wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time (Par. [0017] lines 4-7 and 12-13 teaches a performance optimization system utilizing weightings to generate an overall safety and performance score (ride performance characteristic) based on received performance (driving) data, where the weightings are location and/or time specific; and Par. [0041] lines 6-12 teaches the performance optimization system in a self-driving vehicle (SDV) periodically (i.e. in predetermined durations of time) analyzes the SDV performance (driving) data to ensure the SDV operates within greenlit or standardized tolerance ranges for each of the performance metrics via implementation of machine learning techniques)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Julian to incorporate the teachings of Ross to have the determined ride performance characteristics of the computing platform taught by the combination of Lei and Julian include a level of ride smoothness as taught by Ross, determining the ride performance characteristic taught by the combination of Lei and Julian include evaluating the driving data in predetermined periods of time as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei, Julian, and Ross above does not explicitly teach a computing platform “transmit one of: the first instruction and the second instruction to a second vehicle”; and having the second vehicle operational instruction be modified based on the “transmitted” instruction.
	From the same field of endeavor, Sloop teaches a computing platform “transmit the first instruction or the second instruction to a second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (first and/or second instruction) transmitted from a server (computing platform));” and having the second vehicle operational instruction be modified based on the “transmitted” instruction (Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Julian, and Ross to incorporate the teachings of Sloop to have the computing platform taught by the combination of Lei, Julian, and Ross determine data based on multiple machine learning datasets as taught by Sloop, transmit instructions to a remote device (second vehicle taught by Lei) as taught by Sloop, and modify the operational instruction of a second vehicle as taught by the combination of Lei, Julian, and Ross using the transmitted data as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 2, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 1 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 3-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 4, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 1 above, and further teaches “wherein the driving data includes data associated with one or more segments of a driving trip corresponding to the predetermined durations of time and the memory further including instructions that, when executed cause the computing platform to partition the received driving data into the one or more segments of a driving trip corresponding to the predetermined durations of time (Ross, Par. [0017] lines 4-7 and 12-13 teaches a performance optimization system utilizing weightings to generate an overall safety and performance score (ride performance characteristic) based on received performance (driving) data, where the weightings are location and/or time specific; and Par. [0041] lines 6-12 teaches the performance optimization system in a self-driving vehicle (SDV) periodically (i.e. in predetermined durations of time) analyzes the SDV performance (driving) data to ensure the SDV operates within greenlit or standardized tolerance ranges for each of the performance metrics via implementation of machine learning techniques) (Sloop, Abstract lines 5-9 teaches determining a current hazard value using weather, road, and physical attributes data (driving data) associated with each road segment; Par. [0031] lines 8-10, 15-16 and Par. [0040] lines 1-4 teaches a system the generates a hazard index for all of the road segments in a predefined coverage area and updates the hazard index at regular intervals (predetermined durations of time), wherein the hazard index is a hazard value for the road segment based on a combination of data elements associated with the road segment (which necessarily means the system partitions the received data into the various road segments corresponding to the durations of time))”.
Regarding claim 5, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 4 above, and further teaches “wherein determining the ride performance characteristic associated with the driving data includes predicting a level of safety associated with each segment of the one or more segments of the driving trip (Sloop, Abstract lines 5-11 teaches determining a current and predicted hazard value (level of safety) for each of a plurality of road segments using weather, road, and physical attributes data (driving data) associated with each road segment)”.
Regarding claim 6, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 1 above, and further teaches “instructions that, when executed by the at least one processor, cause the computing platform to generate the plurality of machine learning datasets based on a plurality of types of data received from a plurality of sources (Lei, Par. [0017] lines 1-5 teaches risk data including vehicle dynamics data received from multiple sensors, and Par. [0018] lines 12-16 and 27-30 teaches estimating (generating) a risk index based on the vehicle dynamics data, risk data received from other vehicles, and weather data (plurality of types of data from a plurality of sources) and then broadcasts (generates) the risk data including the risk index and vehicle dynamics data (plurality of datasets) to be received by each nearby vehicle) (Sloop, Par. [0039] lines 1-5 teaches determining a hazard value (ride performance characteristic) for one or more road segments by evaluating one or more data elements (plurality of datasets) according to a plurality of different algorithms (machine learning))”.
Regarding claim 7, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 6 above, and further teaches “wherein the plurality of sources includes one or more of: vehicle systems (Lei, Par. [0032] lines 3-5 teaches receiving risk data from nearby vehicles), mobile devices, internal data computer systems (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data from vehicle sensors and/or ECUs), or external data computer systems (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data via an external network)”.
Regarding claim 8, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 6 above, and further teaches “wherein the plurality of types of data includes one or more of: driving data, vehicle operational data (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data), claim data, policy data (Lei, Par. [0032] lines 3-5 teaches receiving risk data), or environmental conditions data (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data)”.
Regarding claim 9, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 1 above, and further teaches “wherein the second vehicle is different from the first vehicle (Lei, Fig. 1 shows first vehicle 106 and second vehicle 100)”.
Regarding claim 10, Lei teaches “A method, comprising: at a computing platform (Par. [0020] lines 1-5 teaches electronic components of a vehicle including an on-board computing platform) comprising at least one processor (Par. [0025] lines 1-2 teaches the on-board computing platform includes a processor), memory (Par. [0026] lines 1-4 teaches a memory and storage on which computer-readable instructions are embedded), and a communication interface (Fig. 2 shows an on-board communications platform 202 (communication interface) coupled via a data bus to the on-board computing platform (processor)): receiving, by the at least one processor via the communication interface, driving data associated with a first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the sensors and/or ECUs); determining, by the at least one processor, a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generating, based on the ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions; and Par. [0033] lines 8-9 and 13-14 teaches the risk index may be any suitable range of values and the risk category may be graduated in any suitable manner); responsive to generating the output of safe, generating, by the at least one processor and based on the determined ride performance characteristic, a first instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-16 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518)”; utilizing “the first instruction or the second instruction to modify the at least one operational instruction of an autonomous vehicle to a second vehicle, the second vehicle being the autonomous vehicle (Par. [0037] lines 3-15 teaches the action generator of the autonomous vehicle (second vehicle) generating an action for the vehicle to reduce the risk index, for example by requesting the adaptive cruise control to increase the gap distance between the vehicle and a nearby vehicle (modifying an operational instruction of the vehicle))”, however Lei does not explicitly teach “identifying a driving behavior within the driving data; identifying a quantity of occurrences of the driving behavior in a predetermined duration of time”; determining a ride performance characteristic “based on a plurality of machine learning datasets and the identified quantity of occurrences of the driving behavior in the predetermined duration of time relative to a threshold number of times within the predetermined duration of time, the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined duration of time”, “transmitting the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Julian teaches “identifying a driving behavior within the driving data (Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data); identifying a quantity of occurrences of the driving behavior in a predetermined duration of time (Par. [0083] lines 1-2 and 17-19 teaches monitoring and/or grading driver behavior repeatedly over time with the driver’s grade being calculated per time period (in a predetermined duration of time); and Par. [0086] lines 1-4 teaches the driver monitoring system, in addition to averaging, accumulates (identifies) a number of events (occurrences of driving behavior))”; and determining a ride performance characteristic “based on a plurality of machine learning datasets and the identified number of occurrences of the driving behavior in the predetermined duration of time (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort); Par. [0083] lines 1-2 teaches a driver behavior is monitored and/or graded repeatedly over time; Par. [0086] lines 1-4 teaches the driver monitoring system accumulates a number of events and uses these events as the basis for determining a grade (ride performance characteristic) for the driver (i.e., measures the number of times an event (driving behavior) occurs over a period of time and uses that to determine a grade for the driver)) relative to a threshold number of times within the predetermined duration of time (Par. [0116] lines 1-7 teaches the driver monitoring system notes if the expected score goes below a threshold based on negative points (number of times a negative driving behavior occurred) for infractions and accidents)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Julian to have the computing platform taught by Lei identify driving characteristics from the driving data, determine the number of occurrences of the driving behavior over a time period, and determine the ride performance characteristic based on machine learning datasets and the number of occurrences of the driving behavior relative to a threshold over the time period as taught by Julian.
	The motivation for doing so would be to improve existing ways of enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei and Julian above does not explicitly teach “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time” and “transmitting the first instruction or second instruction to a second vehicle”.
	From the same field of endeavor, Ross teaches “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data (Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle), and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness), wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time (Par. [0017] lines 4-7 and 12-13 teaches a performance optimization system utilizing weightings to generate an overall safety and performance score (ride performance characteristic) based on received performance (driving) data, where the weightings are location and/or time specific; and Par. [0041] lines 6-12 teaches the performance optimization system in a self-driving vehicle (SDV) periodically (i.e. in predetermined durations of time) analyzes the SDV performance (driving) data to ensure the SDV operates within greenlit or standardized tolerance ranges for each of the performance metrics via implementation of machine learning techniques)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Julian to incorporate the teachings of Ross to have the determined ride performance characteristics of the method taught by the combination of Lei and Julian include a level of ride smoothness as taught by Ross and determining the ride performance characteristic taught by the combination of Lei and Julian include evaluating the driving data in predetermined periods of time as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei, Julian, and Ross above does not explicitly teach “transmitting the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Sloop teaches “transmitting the first instruction or the second instruction to a second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (instructions) transmitted from a server (computing platform))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Julian, and Ross to incorporate the teachings of Sloop to include in the method taught by the combination of Lei, Julian, and Ross determining data based on multiple machine learning datasets as taught by Sloop and transmitting instructions to a remote device (second vehicle taught by Lei) as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 11, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 2-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 12, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein the generating the instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle based on the determined ride performance characteristic and the transmitting the instruction to a second vehicle are performed in real-time (Lei, Par. [0037] lines 1-6 teaches generating an action (instruction to modify an operational instruction) for an autonomous vehicle when a risk index satisfies a threshold (i.e. in real-time), Par. [0018] lines 26-30 teaches after calculating the risk index (in real-time, Par. [0018] lines 2-5) broadcasting (transmitting) the risk data to be received by current nearby vehicles (i.e. in real-time)) (Sloop, Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle))”.
Regarding claim 13, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein the driving data includes data associated with one or more segments of a driving trip corresponding to the predetermined durations of time and the method further including partitioning the received driving data into the one or more segments of a driving trip corresponding to the predetermined durations of time (Ross, Par. [0017] lines 4-7 and 12-13 teaches a performance optimization system utilizing weightings to generate an overall safety and performance score (ride performance characteristic) based on received performance (driving) data, where the weightings are location and/or time specific; and Par. [0041] lines 6-12 teaches the performance optimization system in a self-driving vehicle (SDV) periodically (i.e. in predetermined durations of time) analyzes the SDV performance (driving) data to ensure the SDV operates within greenlit or standardized tolerance ranges for each of the performance metrics via implementation of machine learning techniques) (Sloop, Abstract lines 5-9 teaches determining a current hazard value using weather, road, and physical attributes data (driving data) associated with each road segment; Par. [0031] lines 8-10, 15-16 and Par. [0040] lines 1-4 teaches a system the generates a hazard index for all of the road segments in a predefined coverage area and updates the hazard index at regular intervals (predetermined durations of time), wherein the hazard index is a hazard value for the road segment based on a combination of data elements associated with the road segment (which necessarily means the system partitions the received data into the various road segments corresponding to the durations of time))”.
Regarding claim 14, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 13 above, and further teaches “wherein determining the ride performance characteristic associated with the driving data includes predicting a level of safety associated with each segment of the one or more segments of the driving trip (Sloop, Abstract lines 5-10 teaches determining a current and predicted hazard value (level of safety) for each of a plurality of road segments using weather, road, and physical attributes data (driving data) associated with each road segment)”.
Regarding claim 15, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 10 above, and further teaches “generating the plurality of machine learning datasets based on a plurality of types of data received from a plurality of sources (Lei, Par. [0017] lines 1-5 teaches risk data including vehicle dynamics data received from multiple sensors, and Par. [0018] lines 12-16 and 27-30 teaches estimating (generating) a risk index based on the vehicle dynamics data, risk data received from other vehicles, and weather data (plurality of types of data from a plurality of sources) and then broadcasts (generates) the risk data including the risk index and vehicle dynamics data (plurality of datasets) to be received by each nearby vehicle) (Sloop, Par. [0039] lines 1-5 teaches determining a hazard value (ride performance characteristic) for one or more road segments by evaluating one or more data elements (plurality of datasets) according to a plurality of different algorithms (machine learning))”.
Regarding claim 16, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 15 above, and further teaches “wherein the plurality of sources includes one or more of: vehicle systems (Lei, Par. [0032] lines 3-5 teaches receiving risk data from nearby vehicles), mobile devices, internal data computer systems (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data from vehicle sensors and/or ECUs), or external data computer systems (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data via an external network)”.
Regarding claim 17, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 15 above, and further teaches “wherein the plurality of types of data includes one or more of: driving data, vehicle operational data (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data), claim data, policy data (Lei, Par. [0032] lines 3-5 teaches receiving risk data), or environmental conditions data (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data)”.
Regarding claim 18, Lei teaches “One or more non-transitory computer-readable media storing instructions (Par. [0026] lines 1-3 teaches computer readable medium on which instructions are embedded (stored)) that, when executed by a computing platform comprising at least one processor, memory, and a communication interface (Par. [0041] lines 2-4 teaches the processor of the on-board computing platform executing machine readable instructions), cause the computing platform to: receive, from a system in a first vehicle, driving data associated with the first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the vehicle sensors and/or ECUs); determine a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generate, based on the determined ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions); responsive to generating the output of safe, generate, based on the determined ride performance characteristic, a first instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-16 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518); and the second vehicle being the autonomous vehicle (Par. [0015] lines 7-8 teaches the (second) vehicle 100 may be autonomous)”, however Lei does not explicitly teach “identify a driving behavior with the driving data; identify a number of times the driving behavior occurred in a predetermined duration of time”; determining a ride performance characteristic “based on a plurality of machine learning datasets and the identified number of times the driving behavior occurred in the predetermined duration of time” and “relative to a threshold number of times within the predetermined duration of time”; “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time”, and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Julian teaches “identify a driving behavior within the driving data (Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data); identify a number of times the driving behavior occurred in a predetermined duration of time (Par. [0083] lines 1-2 and 17-19 teaches monitoring and/or grading driver behavior repeatedly over time with the driver’s grade being calculated per time period (in a predetermined duration of time); and Par. [0086] lines 1-4 teaches the driver monitoring system, in addition to averaging, accumulates (identifies) a number of events (occurrences of driving behavior))”; and determining a ride performance characteristic “based on a plurality of machine learning datasets and the identified number of times the driving behavior occurred in the predetermined duration of time (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort); Par. [0083] lines 1-2 teaches a driver behavior is monitored and/or graded repeatedly over time; Par. [0086] lines 1-4 teaches the driver monitoring system accumulates a number of events and uses these events as the basis for determining a grade (ride performance characteristic) for the driver (i.e., measures the number of times an event (driving behavior) occurs over a period of time and uses that to determine a grade for the driver))” and “relative to a threshold number of times within the predetermined duration of time (Par. [0116] lines 1-7 teaches the driver monitoring system notes if the expected score goes below a threshold based on negative points (number of times a negative driving behavior occurred) for infractions and accidents)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Julian to have the computing platform taught by Lei identify driving characteristics from the driving data, determine the number of occurrences of the driving behavior over a time period, and determine the ride performance characteristic based on machine learning datasets and the number of occurrences of the driving behavior over the time period as taught by Julian.
	The motivation for doing so would be to improve existing ways of enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei and Julian above does not explicitly teach “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data, wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time” and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Ross teaches “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data (Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle), and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness), wherein determining the ride performance characteristic includes evaluating the driving data in the predetermined durations of time (Par. [0017] lines 4-7 and 12-13 teaches a performance optimization system utilizing weightings to generate an overall safety and performance score (ride performance characteristic) based on received performance (driving) data, where the weightings are location and/or time specific; and Par. [0041] lines 6-12 teaches the performance optimization system in a self-driving vehicle (SDV) periodically (i.e. in predetermined durations of time) analyzes the SDV performance (driving) data to ensure the SDV operates within greenlit or standardized tolerance ranges for each of the performance metrics via implementation of machine learning techniques)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Julian to incorporate the teachings of Ross to have the determined ride performance characteristics of the computer-readable media instructions taught by the combination of Lei and Julian include a level of ride smoothness as taught by Ross, determining the ride performance characteristic taught by the combination of Lei and Julian include evaluating the driving data in predetermined periods of time as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei, Julian, and Ross above does not explicitly teach “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Sloop teaches “transmit the first instruction or the second instruction to a second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (instructions) transmitted from a server (computing platform))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Julian, and Ross to incorporate the teachings of Sloop to include in the instructions of the computer-readable media taught by the combination of Lei, Julian, and Ross determining data based on multiple machine learning datasets as taught by Sloop and transmitting instructions to a remote device (second vehicle taught by Lei) as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 19, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 18 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 2-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 20, the combination of Lei, Julian, Ross, and Sloop teaches all the limitations of claim 18 above, and further teaches “wherein the generating the instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle based on the determined ride performance characteristic and the transmitting the instruction to a second vehicle are performed in real-time (Lei, Par. [0037] lines 1-6 teaches generating an action (instruction to modify an operational instruction) for an autonomous vehicle when a risk index satisfies a threshold (i.e. in real-time), Par. [0018] lines 26-30 teaches after calculating the risk index (in real-time, Par. [0018] lines 2-5) broadcasting (transmitting) the risk data to be received by current nearby vehicles (i.e. in real-time)) (Sloop, Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle))”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665